Name: Commission Regulation (EC) No 174/2002 of 30 January 2002 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: international trade;  plant product;  trade;  executive power and public service;  tariff policy;  economic geography
 Date Published: nan

 Avis juridique important|32002R0174Commission Regulation (EC) No 174/2002 of 30 January 2002 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) Official Journal L 030 , 31/01/2002 P. 0033 - 0036Commission Regulation (EC) No 174/2002of 30 January 2002amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community ("Overseas Association Decision")(1), and in particular Article 6(5) of Annex III thereto,Having regard to Council Regulation (EEC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(2), and in particular Article 30(1) thereof,Whereas:(1) On 27 November 2001, the Council adopted the "Overseas Association Decision". Under Article 6(5) of Annex III thereto, cumulation of origin is permitted within an overall annual quota of 160000 tonnes expressed as husked-rice equivalent, which includes the tariff quota for rice originating in the ACP States under the Cotonou Agreement. An initial issue of import licences for 35000 tonnes is made to the overseas countries and territories each year, within which quantity import licences for 10000 tonnes are issued to the least-developed OCTs.(2) Management of this cumulative system required the adoption of detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories in Commission Regulation (EC) No 2603/97(3), as last amended by Regulation (EC) No 2371/1999(4).(3) In the light of the experience gained, the arrangements for calculating the import rights under Regulation (EC) No 1706/98 should be specified.(4) The issue of import licences should be staggered over several specific periods during the year with a view to better market management. Licences not used by the least-developed OCTs should be made available to the Netherlands Antilles and Aruba, while continuing to allow for carry-overs from one tranche to another during the year.(5) Licences should be introduced for these products and the detailed rules for their issue should be laid down so that the necessary import controls of the quantities provided for in that Decision can be undertaken.(6) In the case of rice originating in the overseas countries and territories, the import licences should be valid until the end of the year in which they are issued.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2603/97 is amended as follows:1. Article 1 is replaced by the following: "Article 1This Regulation lays down the detailed implementing rules for imports of rice originating in the ACP States or in the overseas countries and territories (OCT) pursuant to Article 6(5) of Annex III to Council Decision 2001/822/EC(5)."2. Article 4 is replaced by the following: "Article 4For the purposes of applying Article 13(1) of Council Regulation (EC) No 1706/98(6), the amounts of the customs duties shall be fixed by the Commission in accordance with the procedure laid down in Article 4 of Commission Regulation (EC) No 1503/96(7) on the detailed rules for the application of Council Regulation (EC) No 3072/95(8) with regard to import duties on rice."3. The following paragraph is added to Article 5: "6. Article 6 of Commission Regulation (EC) No 1162/95(9) notwithstanding and pursuant to Article 23(2) of Commission Regulation (EC) No 1291/2000(10), the import licences for husked, milled or semi-milled rice and for broken rice shall be valid from the actual day of issue to the end of the third month that follows. Their validity may not extend beyond 31 December of their year of issue, however."4. Title II is replaced by the following: "TITLE IIImports of rice with cumulative ACT/OCT origin."5. Article 6 is replaced by the following: "Article 61. Licences for imports exempt from customs duties shall be issued each year under the following tranches, expressed as husked rice equivalent:>TABLE>Quantities relating to stages in the processing of rice other than husking shall be converted using the conversion rates laid down in Article 1 of Commission Regulation No 467/67/EEC(11).2. Applications for import licences must be accompanied by the original export licence, drawn up in accordance with Annex I and issued by the bodies competent to issue EUR.1 certificates.3. Quantities not covered by import licences for any given tranche shall be carried over to the following one.Quantities not covered by import licences issued under the September tranche may be applied for under an additional tranche in October, in accordance with Article 8(1).4. In the case of the additional tranche in October, if the licence applications submitted for imports with cumulative ACP/least-developed OCT origin account for less than the quantities available, the balance may be used to meet applications for imports from the Netherlands Antilles and Aruba.5. Article 6 of Regulation (EC) No 1162/95 notwithstanding and pursuant to Article 23(2) of Regulation (EC) No 1291/2000, import licences for husked, wholly milled or semi-milled rice and for broken rice shall be valid from the actual day of issue to 31 December of the year of issue."6. The following subparagraph is added to Article 8(1): "For 2002, applications for the first tranche provided for in Article 6(1) shall be lodged in the first ten working days of February."7. Article 9(1) is replaced by the following: "1. Within two working days of the closing date for the submission of licence applications, the Member States shall notify the Commission, by telex or fax and in accordance with Annex II to this Regulation, of the quantities covered by import licence applications, broken down by eight-digit CN code, by tranche and by country of origin, the number of the licence applied for and the name and address of the applicant."8. Article 11(4) is deleted.9. The first indent of the first paragraph of Article 12 is replaced by the following: "- within two working days of their issue, of the quantities, broken down by eight-digit CN code and by country of origin, covered by the import licences issued, the date of issue, the number of the export licence, where appropriate, the number of the import licence issued and the name and address of the holder,"10. The Annex to Regulation (EC) No 2603/97 is replaced by the Annexes to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 314, 30.11.2001, p. 1.(2) OJ L 215, 1.8.1998, p. 12.(3) OJ L 351, 16.12.1997, p. 22.(4) OJ L 328, 22.12.1999, p. 39.(5) OJ L 314, 30.11.2001, p. 1.(6) OJ L 215, 1.8.1998, p. 12.(7) OJ L 189, 30.7.1996, p. 71.(8) OJ L 329, 30.12.1995, p. 18.(9) OJ L 117, 24.5.1995, p. 2.(10) OJ L 152, 24.6.2000, p. 1.(11) OJ 204, 24.8.1967, p. 1.ANNEX"ANNEX I>PIC FILE= "L_2002030EN.003503.TIF">ANNEX IIRICE - REGULATION (EC) No 2603/97>PIC FILE= "L_2002030EN.003602.TIF">"